Citation Nr: 1009195	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-32 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than July 24, 
2001 for the grant of service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1982 to September 1992 with additional time in 
the Army Reserves from September 1992 to June 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 Decision Review Officer (DRO) 
Decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

In a December 2006 decision, the Board granted service 
connection for PTSD.  The subsequent January 2007 DRO 
Decision assigned an initial 30 percent disability rating for 
PTSD, effective July 24, 2001.  The Veteran disagreed with 
the initial rating and effective date of award assigned and 
initiated this appeal.

In October 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Acting Veterans Law Judge (AVLJ).  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.

After the October 2009 hearing, the Veteran submitted 
evidence directly to the Board, accompanied by a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  

The Board notes that the Veteran has alleged inability to 
retain employment due to his service-connected PTSD and post-
operative right ankle fracture with degenerative joint 
disease.  See the October 2009 VA hearing transcript at pages 
4 and 38.  Such a claim has not been developed by the RO.  
However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans Claims(the Court) 
held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  As such, the issue 
is now properly before the Board.  See Rice, supra; see also 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

The issues of entitlement to an initial evaluation in excess 
of 30 percent for PTSD and entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
PTSD was filed in March 2000.  The claim was denied in May 
2000 and the Veteran failed to perfect an appeal.  

2.  The Veteran submitted a claim for service connection for 
PTSD in July 2001.  The claim was ultimately granted; 
evaluated 30 percent disabling, effective July 24, 2001.

3.  Reports from the United States Army Armed Services Center 
for Research of Unit Records, in existence but not associated 
with the Veteran's claims file at the time of the RO's May 
2000 final denial, were received in August 2005.  

4.  The Veteran's PTSD due to service has been established 
effective to the date of his original claim on March 7, 2000.


CONCLUSION OF LAW

The criteria for an effective date of March 7, 2000 for the 
award of service connection for PTSD have been met.  
38 C.F.R. § 3.156(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Entitlement to an effective date earlier than July 24, 
2001 for the grant of service connection for PTSD  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Establishment of service 
connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran contends that he is entitled to an effective date 
earlier than July 24, 2001 for his award of service 
connection for PTSD.  He essentially contends that all 
criteria for establishing his entitlement to PTSD had been 
met at the time he filed his original claim on March 7, 2000.  
He asserts that his claim was improperly denied as existing 
records corroborating his claimed stressor had not been 
associated with his claims folder, through no fault of his 
own.

Briefly summarized, the Veteran filed his original claim of 
service connection for PTSD on March 7, 2000.  In a 
supporting statement, he described his traumatic experiences 
endured while service with the 82nd Combat Aviation Battalion 
during Operation Urgent Fury in Grenada, including being 
fired upon on several occasions.  

In a rating decision dated May 2000, the RO denied the 
Veteran's service connection claim for PTSD on the bases that 
the evidence of record neither reflected a current diagnosis 
of PTSD nor supported the existence of a valid stressor.  The 
Board notes that, while not specifically addressed by the RO, 
a medical nexus was also missing at the time of the May 2000 
RO rating decision.  

The medical evidence before the RO in May 2000 included a 
April 2000 VA Ambulatory Mental Health Clinic Consultation 
Note diagnosing the Veteran with "PTSD-like symptoms."  The 
PTSD diagnosis was confirmed during a August 2001 QTC 
examination which also provided a medical nexus opinion 
linking the Veteran's diagnosed PTSD to the events of his 
service.  As such, elements (1) and (3) under 38 C.F.R. 
§ 3.304(f) and Cohen are arguably met.  

Accordingly, the crux of this case is element (2) of 
38 C.F.R. § 3.304(f) and Cohen, credible supporting evidence 
that the claimed in-service stressor actually occurred.  It 
is noted that if the evidence established that the Veteran 
engaged in combat with the enemy and the claimed stressor was 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor was consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's testimony alone established the occurrence of the 
claimed in-service stressor.

Where a Veteran alleged a non-combat stressors, there had to 
be independent evidence to corroborate the Veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The 
Veteran's testimony, by itself, can not, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical 
opinion diagnosing PTSD did not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen, 
10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).

The stressor development before the RO in May 2000 included 
the Veteran's stressor statements and a copy of the Veteran's 
Department of Defense (DD) Form 214, which did not reflect 
that the Veteran received any awards indicative of combat 
service.  As noted above, after the May 2000 rating decision 
became final, the Veteran filed to reopen his previously 
denied claim for service connection for PTSD in July 2001.  

Though not specifically stated, the RO reopened the Veteran's 
claim in an April 2002 rating decision.  The basis for the 
April 2002 RO denial was lack of a verified stressor.  The 
Veteran disagreed with that decision and initiated an appeal.  
In October 2003, the Board remanded the Veteran's claim for 
service connection for PTSD; specifically for evidentiary 
development pertaining to the verification of the Veteran's 
asserted stressors.  

At an unknown date, the Veteran's representative submitted 
the Veteran's claimed stressor events to the Center for Unit 
Records Research (CURR) (currently the U. S. Army and Joint 
Services Records Research Center (JSRRC)).  The JSRRC was 
asked to corroborate the specific incidents identified by the 
Veteran.  

In an August 2005 reply, the JSRRC provided the Veteran and 
his representative with a Department of the Army Historical 
Summary for Operation Urgent Fury (October 25, 1983 - 
November 2, 1983).  Specifically, the JSRRC's reply 
documented the participation of the Veteran's unit (the 82nd 
Combat Aviation Battalion) in the invasion of Grenada during 
Operation Urgent Fury, including episodes in which the unit 
received incoming fire.  

In the December 2006 decision, the Board awarded service 
connection for PTSD, relying on the information contained in 
the August 2005 JSRRC reply and reliance on Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  (noting that "[a]lthough 
the unit records do not specifically state that the Veteran 
was present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks.").  

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication . . . of compensation 
. . . shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  

When an application for disability compensation is received 
within one year of the date of the Veteran's discharge or 
release from service, the effective date of such award shall 
be the day following the Veteran's release.  38 U.S.C.A. 
§ 5110(b)(1).  In pertinent part, the effective date for 
reopened claims is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

The controlling effective date statute and regulation 
provides in relevant part that, where entitlement to service 
connection is established because of the correction, change 
or modification of a military record by competent military 
authority, the award will be effective from the latest of 
these dates: (1) Date application for change, correction, or 
modification was filed with the service department, in either 
an original or a disallowed claim; (2) Date of receipt of 
claim if claim was disallowed; or (3) One year prior to date 
of reopening of disallowed claim.  38 U.S.C.A. § 5110(i); 
38 C.F.R. § 3.400(g).

However, an exception to this rule exists under 38 C.F.R. 
§ 3.156(c).  At the time the Board remanded this issue for 
additional development in October 2003, the provisions of 
38 C.F.R. § 3.156(c) then in effect stated that, where the 
new and material evidence consisted of a supplemental report 
from the service department received before or after the 
decision had become final, the former decision was to be 
reconsidered by the adjudicating agency of original 
jurisdiction (AOJ).  This included official service 
department records which presumably had been misplaced and 
now been located and forwarded to VA.  The regulation stated 
that this comprehended official service department records 
which presumably were misplaced and had now been located and 
forwarded to VA.

During the pendency of this appeal, the provisions of 
38 C.F.R. § 3.156(c) were amended, effective October 6, 2006.  
See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 
38 C.F.R. § 3.156(c)).  If a law or regulation changes during 
the course of a claim or an appeal, the version more 
favorable to the Veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This law did not explicitly limit retroactive effect.  
Therefore, this provision applies to the current claim on 
appeal.

The preamble in the proposed 38 C.F.R. § 3.156(c) contains a 
full explanation of the bases for the change in regulation.  
See 70 Fed. Reg. 35,388-35,390 (June 20, 2005).  The preamble 
noted that the use of the words "new and material evidence" 
was confusing as it inferred that VA may reopen a claim when 
service department records were received that were not 
available before.  The effective date of such a claim would 
be the date of the reopened claim.  It was noted that, in 
practice, when VA received service department records that 
were previously unavailable at the time of the prior 
decision, VA may reconsider the prior decision.  The 
effective date assigned would relate back to the date of the 
original claim, or date entitlement arose, whichever is 
later.  The effective date would not be limited to the date 
of the claim to reopen.

The change was intended to broaden the description of service 
department records to include unit records, such as those 
received from the JSRRC that pertain to military experiences 
claimed by a Veteran.  It was noted that such evidence may be 
particularly valuable in connection to claims for benefits 
for PTSD.  See 70 Fed. Reg. 35,388.

The amended regulations provides as follows:

(c) Service department records. 

(1) Notwithstanding any other section in this part, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant 
official service department records that existed and had 
not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section. Such 
records include, but are not limited to:  (i) Service 
records that are related to a claimed in- service event, 
injury, or disease, regardless of whether such records 
mention the Veteran by name, as long as the other 
requirements of paragraph (c) of this section are met;  
(ii) Additional service records forwarded by the 
Department of Defense or the service department to VA 
any time after VA's original request for service 
records; and  (iii) Declassified records that could not 
have been obtained because the records were classified 
when VA decided the claim. 

(2) Paragraph (c)(1) of this section does not apply to 
records that VA could not have obtained when it decided 
the claim because the records did not exist when VA 
decided the claim, or because the claimant failed to 
provide sufficient information for VA to identify and 
obtain the records from the respective service 
department, the Joint Services Records Research Center, 
or from any other official source. 

(3) An award made based all or in part on the records 
identified by paragraph (c)(1) of this section is 
effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is 
later, or such other date as may be authorized by the 
provisions of this part applicable to the previously 
decided claim. 

(4) A retroactive evaluation of disability resulting 
from disease or injury subsequently service connected on 
the basis of the new evidence from the service 
department must be supported adequately by medical 
evidence. Where such records clearly support the 
assignment of a specific rating over a part or the 
entire period of time involved, a retroactive evaluation 
will be assigned accordingly, except as it may be 
affected by the filing date of the original claim.

38 C.F.R. § 3.156(c) (2009).

While the information provided by the JSRRC's August 2005 
reply is undated, the Board finds that in the absence of 
evidence to the contrary, the cited documents corroborating 
the Veteran's claimed stressors must be presumed to have 
existed in May 2000, if not earlier.  Indeed, the JSRRC's 
August 2005 reply is the type of evidence specifically 
referred to in the preamble of the proposed regulation.  The 
circumstances of this case therefore fit into the exception 
found in 38 C.F.R. § 3.156 (c).

Accordingly, the Board finds that a service department record 
corroborating the Veteran's claimed stressor, in existence 
before May 2000, had not been associated with the claims 
folder at the time of the RO's May 2000 rating decision which 
denied service connection for PTSD.  By operation of the 
current version of 38 C.F.R. § 3.156(c), the new and material 
standard does not apply and the Veteran's claim must be 
reconsidered to the time of his initial filing.

On review of the entire record, the Board finds that all 
service connection criteria for establishing PTSD existed at 
the time of the RO's May 2000 rating decision.  Specifically, 
the Veteran held a diagnosis of PTSD and existing service 
department records corroborated his claimed in-service 
stressor.  As such, the Board finds that the Veteran's PTSD 
due to service has been established effective to the date of 
his original claim on March 7, 2000.  The appeal, therefore, 
is granted.


The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

An effective date of March 7, 2000 for the award of service 
connection for PTSD is granted.


REMAND

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD  

Contrary to the statements of the Veteran's representative at 
the October 2009 VA hearing and in an October 2009 statement, 
the last time the Veteran's service-connected PTSD was 
evaluated by VA for compensation and pension purposes was in 
November 2007.  The Veteran testified at the October 2009 VA 
hearing that, since his last VA PTSD examination, his 
symptomatology has increased in severity, to include daily 
panic attacks, homicidal ideation and obsessional rituals 
which interfere with routine activities.  The November 2007 
VA PTSD examination report does not address the presence or 
absence of the asserted symptomatology.  In sum, the Veteran 
asserted that his service-connected PTSD has worsened since 
the November 2007 VA PTSD examination.  Under the 
circumstances, the Board finds that VA is required to afford 
the Veteran a contemporaneous VA examination to assess the 
current nature, extent and severity of his service-connected 
PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, this issue must be remanded.

Additionally, the Veteran testified that he receives all 
psychiatric treatment for his service-connected PTSD at the 
VA Medical Center (VAMC) in Oklahoma City, Oklahoma.  The 
last VA outpatient treatment record obtained from the 
Oklahoma City VAMC is dated April 7, 2009.  As the issue on 
appeal is being remanded for a current VA examination, the 
Board finds attempts should be made to obtain all outstanding 
VA treatment records.  

3.  Entitlement to TDIU  

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  
In Rice, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  As such, the issue is properly before the Board.  
See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996).

However, the Veteran has not received notice pursuant to the 
VCAA as it pertains to his claim for TDIU.  If, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may not be cured by the Board.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore 
must remand the case to the agency of original jurisdiction 
because the record does not show that the Veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.  The RO must assure that all notice 
and development required by the VCAA has 
been accomplished, to include providing 
the Veteran with notice of the evidence 
required to substantiate his TDIU claim.  
A copy of the letter should be sent to 
the Veteran's representative.  

2.  Obtain the Veteran's VA outpatient 
treatment records from the Oklahoma City 
VAMC, dated from April 7, 2009 to the 
present.  

3.  The RO should schedule the Veteran 
for a psychiatric examination in order to 
determine the current severity of the 
service-connected PTSD.  The Veteran's VA 
claims file should be forwarded to the 
examiner for review in connection with 
the examination.  The report of the 
examination should be associated with the 
Veteran's VA claims file.

4.  After undertaking the actions set 
forth above and any additional 
development which it deems to be 
necessary, the RO should then adjudicate 
the Veteran's claims of entitlement to an 
initial evaluation in excess of 30 
percent for PTSD and entitlement to TDIU.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


